Chief Justice Mercur
delivered the opinion of the court,
Mason bought of Rogers certain lands subject to the life estate of Mrs. Roswell R. Rogers. The consideration to be paid was fixed on a valuation of the entire property when this life estate should terminate, an event which the parties thought would not be long delayed. In the meantime the purchaser was not to have any possession, and was not to pay interest on the purchase money, which was $2,500. He was to make the first payment of $200 in October following, and the residue of the purchase money in three annual instalments thereafter. If by the death of Mrs. Rogers he came into possession before the payments became due, he was to pay interest from such time on the whole sum unpaid. If, however, the payments should be made before he came into possession, then he was to be allowed interest on all sums so paid from the time of payment until he should be entitled to the possession.
'Mrs. Rogers is still living, and the purchaser obtained possession of only a small portion of said property, under what arrangement does not distinctly appear.
It appears that the plaintiff gave his notes for the purchase money, and the defendant disposed of all of them before they matured. The plaintiff paid some of them and interest on the others to the holder thereof. After paying to plaintiff *323some of the interest which he had paid, the defendant refused to pay further, for the reason that the land had been sold at sheriff’s sale on judgments against Mason. The learned judge thought this sale was fatal to the plaintiff’s right to recover, and directed a compulsory nonsuit, which he refused to take off. This is assigned for error.
The evidence is that the portion of the purchase money not paid by the plaintiff before the sheriff’s sale, was paid out of the proceeds of that sale. Thus it has all been paid, either directly or indirectly, by the plaintiff; yet the time has not arrived to give a right of possession to either the plaintiff or to the purchaser of his title.
As we have already stated, the agreement expressly provided that he should he entitled to interest on the sums he might pay before his right of possession accrued. It is a mistake to treat this interest money as rent. It does not issue out of the land. It cannot be collected by distress. It has none of the incidents appertaining to rent. The learned judge was also mistaken in holding that the sheriff’s sale prevented a recovery by the plaintiff. The agreement was a personal contract between the parties thereto. It did not run with the land, nor did the plaintiff’s claim for interest paid, become a lien thereon. The judgment on which the sale was made was a lien on the estate or interest only which Mason held in the land. The purchaser at sheriff’s sale took no greater interest than this. The sale did not divest the life estate of Mrs. Rogers. It gave to the purchaser no right of possession during her life. It did not transfer to him any personal claim the plaintiff had or might have against the defendant. The purchaser bought with full knowledge or means of knowledge that he would not have a right to possession until after the death of Mrs. Rogers.
The plaintiff’s right to recover interest did not fall by a sale of his interest in the land. It terminates only when a right of possession accrues to him or to the successor in his title, and the learned judge erred in holding otherwise.
Judgment reversed and a venire facias de novo awarded.